DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/195,426 filed on 08 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 10, 16, 20, the phrase "Glock ‘style’ firearm" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  What does Glock ‘style’ mean?  Does it encompass all semi-automatic handguns, all handguns having a slide, a trigger, all striker-fired handguns?  See MPEP § 2173.05(b).
Claims 5, 10, 16, 20 contains the trademark/trade name Glock  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a limitation of a handgun and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0205178 to Niswander et al (Niswander).
Regarding Claims 1, 6, Niswander discloses a firearm comprising:
a slide assembly (102);
a single unit compensator and barrel assembly (see fig.2, 101/102) removable joined to said slide assembly via said barrel (see fig.2, also inherently separable since it must be manufactured of different parts), said barrel removable from said slide assembly via a front of said slide assembly thereby allowing the firearm to accommodate the integral compensator (as shown in figure 2.  See at least paragraph 41 where the barrel/compensator may be welded or integrally formed with the barrel, requiring removal from the front).
Regarding Claims 3-4, 8-9, Niswander discloses multiple embodiments, as claimed, where the compensator and barrel are formed as one integral unit, (from the same piece of billet), as well as separate pieces permanently joined together (welded) (see at least paragraph 41).
Regarding Claims 5, 10, as best understood, Niswander discloses the firearm is a Glock style firearm (based on the best interpretation understood by the Examiner, the firearm shown in the figures is a semi-automatic pistol that appears to be striker fired as no hammer is shown, this is considered a Glock style firearm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0205178 to Niswander et al (Niswander) in view of WO 2018/005853 to Van Brouwer et al (Van Brouwer).
Regarding Claims 2, 7, Niswander discloses the firearm of claim 1/6, wherein said compensator includes side ports on each side thereof configured to dampen recoil forces of the firearm (fig.4, 118, at least paragraph 39).  Niswander fails to specifically disclose the side ports are in a swept back configuration.  However, Niswander discloses that the compensator main body may be of any size, shape, configuration, with ports of any number, size shape, or configuration (at least paragraph 37).  Niswander is not limiting to the specific design of the compensator configuration.  Van Brouwer teaches a compensator (102) for a semi-automatic pistol (fig.1) with side ports (112) in a swept back angle (C1 fig.3) in order to reduce recoil force (page 6, lines 15-27).  It would have been obvious to one having ordinary skill at the time of the invention to incorporate the teachings of Van Brouwer and modify the side ports of Niswander to have a swept back design for the taught advantage of recoil reduction.


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0205178 to Niswander et al (Niswander) in view of US Patent 7,328,645 issued to Curry et al (Curry).
Regarding Claim 11, Niswander discloses a firearm comprising:
a barrel (104)
a slide assembly configured to receive said barrel (fig.2, 102); and
a compensator having a front upper edge and rear upper edge (fig.4).
Niswander does not specifically disclose the compensator has said front upper edge is lower than said rear upper edge thereby serving to force gases through a Prandtl-Meyer Expansion Fan at a front of the firearm for pulling a firearm muzzle forward to reduce rearward recoil.  
Niswander discloses that the compensator main body may be of any size, shape, configuration, with ports of any number, size shape, or configuration (at least paragraph 37).  Niswander is not limiting to the specific design of the compensator configuration.  Niswander discloses a top port (118, fig.4).
Curry teaches a compensator where the upper ports front edge is lower than the rear port upper edge (see fig.6, each port 14 meets this limitation) for the advantage of reducing recoil while maintaining the greatest muzzle velocity (at least column 5 line 58 – column 6 line 5).  It would have been obvious to one having ordinary skill at the time of the invention to utilize the teaching of Curry and modify the upper port of Niswander such that the front edge would be lower than the rear edge for the advantages taught by Curry, reduce felt recoil while maintaining firearm performance characteristics.
Regarding Claims 12, 13, 17, the combination of Niswander and Curry disclose the firearm of claim 11/12, wherein said compensator and barrel form a single compensator and barrel assembly (integral), (Niswander at least paragraph 41, see fig.2), said single compensator and barrel assembly is removably joined to said slide assembly via said barrel, and is removable from said slide assembly via a front of said slide assembly thereby allowing the firearm to accommodate said integral compensator (as shown in Niswander figure 2.  See at least paragraph 41 where the barrel/compensator may be welded or integrally formed with the barrel, requiring removal from the front).
Regarding Claims 14-15, 18-19, the combination of Niswander and Curry discloses multiple embodiments, as claimed, where the compensator and barrel are formed as one integral unit, (from the same piece of billet), as well as separate pieces permanently joined together (welded) (see at least paragraph 41 of Niswander).
Regarding Claim 16, 20, as best understood, the combination of Niswander and Curry discloses the firearm is a Glock style firearm (based on the best interpretation understood by the Examiner, the firearm shown in the Niswander figures is a semi-automatic pistol that appears to be striker fired as no hammer is shown, this is considered a Glock style firearm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641